DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 6 June 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 6 recites “tube (t)” and line 8 recites “tube (R).  It is believed that “t” and “R” represent thickness and radius, respectively.  It is suggested that the “(t)” is placed after “thickness” and “(R)” is placed after radius.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-5 all recite “a square and rectangular steel tube”, without specifically reciting what portion of the tube is square and which is rectangular, i.e., it is not made clear if the cross section is square or rectangular, wherein figs. 2, 3, and 6 disclose the pipe including a square-cross section, while figs 4 and 5 disclose a rectangular cross-section.  Merely reciting a steel tube having “a square and rectangular steel tube” is not clear.  Claim 1 further recites the radius of an outer corner meet the conditions including: 
wall thickness (t)                                   Radius (R) of each corner 
≤ 6mm	                                             > than 0 and < than 2.0t, 
> than 6mm and ≤ than 10mm          > than 0 and < than 2.5t,  
>10mm                                                    > than 0 and < than 3t.
This language is not clear, and should recite that the radius meets one of the following conditions, as the wall thickness is not claimed as varying along the length of the tube.  The same rejection is held for claims 2 and 3.  
Claim 5 is not clear in that it claims a perimeter range for a single and double welded seamed tube, as well as a wall thickness range for a single welded and double welded seamed tube.  The recitation regarding a double welded seam should be in a separate depending claim. 

The claims have been examined as they are best understood.  No prior art discloses a square or rectangular cross section steel tube disclosing the radius of the outer corner of the steel tube meeting either of the recited conditions between the wall thickness and the outer corner radius, as recited in claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing steel tubes of square or rectangular cross-section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


July 27, 2022
P. F. Brinson